—Appeal by Murray Hill Investments, Inc., from stated portions of an order of the Supreme Court, Kings County (G. Aronin, J.), entered September 13, 1996, and cross appeal by Citibank from stated portions of the same order.
Ordered that the appeal by Citibank is dismissed, as it was *285not aggrieved by the portions of the order appealed from; and it is firrther,
Ordered that the order is affirmed insofar as appealed from by Murray Hill Investments, Inc., for reasons stated by Justice Áronin at the Supreme Court in a memorandum decision dated September 21, 1995; and it is further,
Ordered that one bill of costs is awarded to the defendant third-party plaintiff and the third-party defendants in Action No. 3. Copertino, J. P., Santucci, Kráusman and Florio, JJ., concur.